CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment #4 of our report dated March 10, 2008 relating to the financial statements of Sonasoft Corp. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida October 7, 2008 1501 Corporate Drive, Suite 150 ● Boynton Beach, FL Telephone: (561) 752-1721 ● Fax: (561) 734-8562 www.cpawebb.com
